DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veanes (U.S. Patent Application Publication No. 2011/0055237).
Regarding claim 1, Veanes discloses a test method using a test case, the test method comprising:
generating a test case for a source code including a structured query language (SQL) statement based on symbolic execution ([0028, 0029]); and
performing a test by applying the test case to a system-under-test, which interworks with a database ([0079]),

Regarding claim 7, Veanes discloses wherein when the system-under-test is a module, the performing of the test case comprises:
applying the setting value to the database ([0031, 0032]);
configuring an input parameter of the system-under-test with the input value ([0031, 0032]);
calling a function of the system-under-test with the configured input parameter and comparing an output value of the system-under-test obtained as a result of calling the function with the expected output value ([0031, 0032]); and
comparing a result value stored in the database with the expected result value ([0031, 0032]).
Regarding claim 8, Veanes discloses wherein when the system-under-test is a middleware service, the performing of the test case comprises:
generating an input document using the test case ([0030, 0031]);
calling a service of a middleware with which the system-under-test interworks, and transmitting the input document to the middleware ([0030, 0031]); and
receiving a test result document from the middleware ([0030, 0031]).
Claim(s) 13, 19, and 20 is(are) the system implementation which implement(s) the method of claim(s) 1, 7, and 8 and is(are) rejected on the same grounds as claim(s) 1, 7, and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veanes in view of Funke (U.S. Patent Application Publication No. 2014/0019941).
Regarding claim 2, Veanes discloses wherein the generating of the test case comprises: generating the test case using a solver for a logical expression generated according to the symbolic execution ([0029, 0037]).
Veanes does not expressly disclose determining at least one program path for the source code, performing the symbolic execution according to the at least one program path.
Funke teaches that it was known in the art determining at least one program path for the source code, performing the symbolic execution according to the at least one program path ([0061, 0066-0074]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Veanes by including the symbolic execution as taught by Funke.
One of ordinary skill would have been motivated to make the combination, in order to squash bugs and fulfill user’s demands ([0003], Funke).
Regarding claim 4, Veanes discloses wherein the performing of the symbolic execution comprises, when an SQL statement is included in the at least one program path, mapping a column of a 
Regarding claim 5, Veanes discloses wherein the mapping comprises: parsing the SQL statement to identify the table: acquiring the column constituting the identified table using metadata of the database ([0050]); and
mapping the acquired column to the host variable of the source code ([0050]).
Regarding claim 11, Veanes discloses an apparatus for generating a test case, the apparatus comprising a process executing at least one instruction and a memory storing the at least one instruction, wherein when the at least one instruction is executed, the processor is configured to:
perform the symbolic execution ([0079]); and
generate a test case by using a solver for a logical expression generated according to the symbolic execution ([0028, 0029]).
Funke discloses determine at least one program path for a source code including a structured query language (SQL) statement based on symbolic execution ([0061, 0066-0074]);
perform the symbolic execution according to the at least one program path ([0061, 0066-0074]).
Claim(s) 14, 16, and 17 is(are) the system implementation which implement(s) the method of claim(s) 2, 4, and 5, and is(are) rejected on the same grounds as claim(s) 2, 4, and 5.
Claim 3, 6, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veanes in view of Funke, and further in view of Pasala (U.S. Patent Application Publication No. 2012/0254665).
Regarding claim 3, Veanes as modified by Funke discloses the system as set forth above.
Veanes does not expressly disclose wherein the determining of the at least one program path comprises:
parsing the source code to generate an abstract syntax tree (AST),
generating a control low graph (CFG) based on the generated abstract syntax tree; and

Pasala teaches that it was known in the art wherein the determining of the at least one program path comprises:
parsing the source code to generate an abstract syntax tree (AST) ([0042, 0053]),
generating a control low graph (CFG) based on the generated abstract syntax tree ([0010, 0026, 0032, 0042]); and
determining the at least one program path based on the control flow graph ([0010, 0026, 0032, 0042]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Veanes as modified by Funke by including the abstract syntax tree and control low graph as taught by Pasala.
One of ordinary skill would have been motivated to make the combination, in order to reduce the cost of testing applications ([0002, 0003], Pasala).
Regarding claim 6, Pasala discloses after the generating of the test case, storing the generated test case in one of XML and JSON formats ([0023]).
Regarding claim 12, Pasala discloses wherein the processor is further configured to: generate an abstract syntax tree (AST) by parsing the source code ([0042, 0053]);
generate a control flow graph (CFG) based on the generated abstract syntax tree ([0010, 0026, 0032, 0042]); and
determine the at least one program path based on the control low graph ([0010, 0026, 0032, 0042]).
Claim(s) 15 and 18 is(are) the system implementation which implement(s) the method of claim(s) 3 and 6and is(are) rejected on the same grounds as claim(s) 3 and 6.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113